Appellant was convicted of selling intoxicating liquors in a local option subdivision of Eastland County, and appeals. The transcript contains what purports to be a statement of facts. The statement of facts is not signed by counsel, nor approved by the judge. It concludes, "Yours, etc. S.C. Counts." We cannot consider the statement. There is but one question in the record, and that is as to the sufficiency of the information. "In the language of Mr. N.P. Jackson, who briefed the case for the State: "If the information is not sufficient, it ought to be. It is full enough for six, charging everything from organization of the county to notice of appeal in this case, including everything embraced in the local option law from the petition to the proclamation — all that Stewart's case,35 Tex. Crim. 392, or that Steel's case (Tex.Crim. App.), 30 S.W. Rep., 1064, ever dreamed of. In fact, it contains everything it should, and a vast deal it could do without, but which does not hurt it. It's all right. *Page 126 
In the matter complained of about the charge, I think the charge is satisfactory, in the absence of a statement of facts. It expounds the local option law most learnedly, in connection with a most exciting history of that branch of our jurisprudence, and is, in addition, most gravely and reverentially signed, 'Yours respectfully, G.W. Dakan, Co. Judge.' " There appearing no errors in the record, the judgment is affirmed.
Affirmed.